DETAILED ACTION
Allowable Subject Matter
Claims 1-29 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not fairly teach or suggest a low-voltage side of a coupling transformer coupled to a harmonics-cancellation signal generator that generates a cancellation signal to reduce a number of harmonics components in an electric current of the wireless-power transfer coil, the cancellation signal comprising antiphase signal components in combination with the limitations of claims 1, 10 and 20. Claims 2-9, 11-19 and 21-28 are allowed merely for being dependent on claims 1, 10 and 20.
The prior art does not fairly teach or suggest generating a harmonics-cancellation signal based on the identified harmonics, the harmonics-cancellation signal comprising antiphase signal components in combination with the limitations of claim 29. Claims 31 is allowed merely for being dependent on claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        

/RYAN JOHNSON/Primary Examiner, Art Unit 2849